DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claim 1 is objected to because of the following informalities: on line 3, please delete: “an RRC signaling and/or a MAC CE signaling” after “receive”, and add -- a Radio Resource Control (RRC) signaling and/or a MAC Control Element (MAC CE) signaling --. 
Claim 13 is objected to because of the following informalities: on line 3, please delete: “an RRC signaling and/or a MAC CE signaling” after “send”, and add -- a Radio Resource Control (RRC) signaling and/or a MAC Control Element (MAC CE) signaling --. 
Claim 22 is objected to because of the following informalities: on line 4, please delete: “an RRC signaling and/or a MAC CE signaling” after “receive”, and add -- a Radio Resource Control (RRC) signaling and/or a MAC Control Element (MAC CE) signaling --. 
Claim 27 is objected to because of the following informalities: on line 4, please delete: “an RRC signaling and/or a MAC CE signaling” after “send”, and add -- a Radio Resource Control (RRC) signaling and/or a MAC Control Element (MAC CE) signaling --.

Claim 16 is objected to because of the following informalities: on line 1, please delete: “any of” before “claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, 13-15, 19-22 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US 2021/0152233).
a)	Regarding claim 1, Pan et al discloses an electronic device characterized by comprising: 
              a processing circuit configured to (Fig. 1B): 

determine, based on a first beam indication information of control channel in the RRC signaling and/or the MAC CE signaling, an activated beam for performing a transmission in the physical control channel with the control-side electronic device (Pub [0154-0156]); 
rewrite the activated beam based on a second beam indication information of control channel included in a downlink control information (DCI) carried by a physical downlink control channel (PDCCH) (430; Pub [0157-0160]); and 
use the rewritten activated beam to perform a transmission in the physical control channel with the control-side electronic device (432; Pub [0161]).
b)	Regarding claim 13, Pan et al discloses an electronic device, characterized in that, comprising: 
a processing circuit configured to (Fig. 1B): 
send an RRC signaling and/or MAC CE signaling to a user-side electronic device, the RRC signaling and/or the MAC CE signaling including a first beam indication information of control channel, and the first beam indication information of control channel indicates to the user-side electronic device an activated beam for a transmission in the physical control channel (418-422 in Fig. 4B; Pub [0154-0156]); 
send a downlink control information (DCI) to the user-side electronic device through a physical downlink control channel (PDCCH), the DCI including a second beam indication information of control channel, and the second beam indication information of control channel 
use the activated beam indicated by the second beam indication information of control channel to perform the transmission in the physical control channel with the user-side electronic device (432; Pub [0161]).
c)	Regarding claim 19, Pan et al discloses an electronic device, characterized in that, comprising: 
a processing circuit configured to (Fig. 1B): 
receive, through a physical downlink control channel (PDCCH), a downlink control information (DCI) from a control-side electronic device (418-422 in Fig. 4B; Pub [0154-0156]); 
determine, based on a first beam indication information of data channel in the DCI, a first activated beam for the physical data channel that is scheduled by the DCI (418-422 in Fig. 4B; Pub [0154-0156], 
determine, based on a second beam indication information of data channel in the DCI, one or more second activated beams to be used by one or more subsequent transmissions in the physical data channel (430; Pub [0157-0160]);
use the first activated beam to perform a transmission in the physical data channel with the control-side electronic device (424, 426, 428);
 after using the first activated beam to perform the transmission in the physical data channel with the control-side electronic device, use the one or more second activated beams to perform one or more subsequent transmissions in the physical data channel with the control-side electronic device (432; Pub [0161]).

a processing circuit configured to (Fig. 1B):
send, through a physical downlink control channel (PDCCH), a downlink control information (DCI) to a user-side electronic device (418-422 in Fig. 4B; Pub [0154-0156]), the DCI including: 
a first beam indication information of data channel to indicate to the user-side electronic device a first activated beam for a transmission in the physical data channel that is scheduled by the DCI (418-422 in Fig. 4B; Pub [0154-0156]); and 
a second beam indication information of data channel to indicate to the user-side electronic device one or more second activated beams to be used by one or more subsequent transmissions in the physical data channel (430; Pub [0157-0160]); 
use the first activated beam to perform a transmission in the physical data channel with the user-side electronic device (424, 426, 428); and 
after using the first activated beam to perform the transmission in the physical data channel with the user-side electronic device, use the one or more second activated beams to perform the one or more subsequent transmissions in the physical data channel with the user side electronic device (432; Pub [0161]).
e)	Regarding claims 2, 14, 20, and 24, Pan et al discloses characterized in that: the physical control channel is a physical downlink control channel; and the DCI is a DCI used for downlink scheduling (Pub [0126], [0169]; A DCI includes PDSCH and PUSCH transmission resource scheduling information.).

g)	Regarding claims 21, 25, and 26, Pan et al discloses characterized in that: the physical data channel is a physical uplink shared channel (PUSCH); and the DCI is a DCI used for uplink scheduling (Pub [0008]; PDSCH and PUSCH are well known physical channels in LTE. A DCI includes PDSCH and PUSCH transmission resource scheduling information.).
h)	Regarding claim 7, Pan et al discloses characterized in that: the processing circuit is further configured to: extract, based on extraction parameters in the RRC signaling, the second beam indication information of control channel from the DCI (430 in Fig. 4B).
i)	Regarding claims 22 and 27, Pan et al discloses characterized in that: the processing circuit is further configured to: before receiving the DCI, receive an RRC signaling and/or a MAC CE signaling from the control-side electronic device, where at least one of the RRC signaling and the MAC CE signaling includes a configuration information related to data channel beam indication (418-422 in Fig. 4B; Pub [0154-0156]).

Allowable Subject Matter
Claims 9, 16, 17, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0352646 Li disclose beam grouping based on RRC/MAC signaling. US 2021/0281305 Grant et al disclose beams tracking. US 2021/0153215 Guan et al disclose beams selection.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
December 3, 2021
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632